DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-18 are directed to the abstract idea of human organizing of activities. The present claims encompass a human performing each of the limitations recited in the independent and dependent claims of analyzing a verbal question, creating a paraphrase to the verbal question and outputting an answer based on the paraphrased question. These steps can be accomplished by a human by listening to a question and rephrasing the question using synonyms and providing an answer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected 
Dependent claims further recite an abstract idea performable by a human and do not amount to significantly more than the abstract idea as they do not provide steps other than what is conventionally known in text processing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 13 recites the limitation "the question." There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monti et al. (US 11,055,355).

Claim 1,
Monti teaches an agent system comprising: a first memory, and a first processor coupled to the first memory, wherein the first processor is configured to analyze contents of a verbal question, and carry out pre-processing that replaces vocabulary, which is used in the contents of the question, with homogenized vocabulary, and generate response information based on results of analysis, and, in a case in which substitution vocabulary has replaced original vocabulary in the pre-processing, change the response information such that it can be recognized that the substitution vocabulary in the response information is synonymous with the original vocabulary, and output the response information ([Fig. 1] [col. 1 line 50-67] [col. Lines 4-11] [col. 3 lines 21-25; 41-52] [col. 4 lines 24-31] a user submits a query to a system arranged to perform natural language understanding; NLU is used to understand the text data (generated by automatic speech recognition processing) that a query (voice query) is being asked and what the query is; the query is sent to a query-answering system; a rephrased version of the query is obtained; the query is rephrased/replaced with synonyms; rephrased version of the query is considered to be a rewording or other restatement of the query which aims to capture the same meaning as which is present in the original query; a query that is rephrased correctly, an answer to the rephrased query is the same as the answer to the initial query; the speech processing system is able to retrieve an answer to the rephrased version of the query from the query-answering system; audio data 112 is generated and played to the user; the audio data represents audio which includes both answer to the rephrased version of the query as well as the rephrased version of the query itself).
Claims 7 and 13 contains subject matter similar to claim 1, and thus is rejected under similar rationale.

Claim 2,
Monti further teaches the agent system of claim 1, wherein the first processor is configured to replace the substitution vocabulary with the original vocabulary and output the response information ([col. 35 lines 40-41] it is understood by the examiner that the original vocabulary is replaced with the substitution vocabulary and since the original vocabulary is being processed, the output of the process is the original vocabulary of the input query; hence Monti teaches processing the original query and outputting the answer as taught in col. 35 lines 40-41, “sending the original query to the query-answering system”).
Claims 8 and 14 contains subject matter similar to claim 2, and thus is rejected under similar rationale.

Claim 3,
Monti further teaches the agent system of claim 1, wherein the first processor is configured to make the substitution vocabulary and the original vocabulary correspond, and output the response information ([col. 3 lines 21-25] rephrased version of the query is considered to be a rewording or other restatement of the query which aims to capture the same meaning as which is present in the original query; output answer).
Claims 9 and 15 contains subject matter similar to claim 3, and thus is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. (US 11,055,355) and further in view of Maan (US 2020/0272692).

Claim 4,
Monti teaches all the limitations in claim 3. The difference between the prior art and the claimed invention is that Monti does not explicitly teach wherein the first processor is configured to carry out a change such that the original vocabulary is listed after the substitution vocabulary, or to carry out a change such that the substitution vocabulary is listed after the original vocabulary, and output the response information.
Maan teaches wherein the first processor is configured to carry out a change such that the original vocabulary is listed after the substitution vocabulary, or to carry out a change such that the substitution vocabulary is listed after the original vocabulary, and output the response information ([Figs. 4 & 5A-B] [0042] [0048] as shown in the text box 506, the identified word-sequence “electronic message” would be replaced with an associated substitute word-sequence “message,” “electrically powered vehicle” would be replaced with “vehicle,” and “power source” is replaced with “source”; when the user hovers a mouse cursor over the highlighting attribute of the substitute word-sequence, the original text may be displayed in a hover box over the substitute word-sequence).
(Maan [Abstract]).
Claims 10 and 16 contains subject matter similar to claim 4, and thus is rejected under similar rationale.

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. (US 11,055,355) and further in view of Tiwari et al. (US 2021/0133224).

Claim 5,
Monti teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Monti does not explicitly teach wherein the first processor is configured to analyze contents of a question relating to a manual of the vehicle.
Tiwari teaches wherein the first processor is configured to analyze contents of a question relating to a manual of the vehicle ([0024] data processing system that analyzes a corpus of data associated with a vehicle, such as vehicle’s owner’s manual, operation manual).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Monti with teachings of Tiwari by modifying query paraphrasing for query-answering system as taught by Monti to include analyze (Tiwari [0023]).
Claims 11 and 17 contains subject matter similar to claim 5, and thus is rejected under similar rationale.

Claim 6,
Monti teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Monti does not explicitly teach a second memory; and a second processor coupled to the second memory, wherein the second processor is configured to detect an utterance of a vehicle occupant, provide a detected utterance to the first processor, and give notice of the response information.
Tiwari teaches a second memory; and a second processor coupled to the second memory, wherein the second processor is configured to detect an utterance of a vehicle occupant, provide a detected utterance to the first processor, and give notice of the response information ([Figs. 2-3] [0028] a vehicle operator (a user) submits a question related to a particular vehicle feature or operation of the vehicle using a voice interface; generating an answer to the question; data processing system and runtime processing system; generate an answer to the question).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Monti with teachings of Tiwari by modifying query paraphrasing for query-answering system as taught by Monti to include a second memory; and a second processor coupled to the second memory, wherein the second processor is configured to detect an utterance of a vehicle occupant, provide a detected utterance to the first processor, and give notice of the response information as taught by Tiwari for the benefit of (Tiwari [0023]).
Claims 12 and 18 contains subject matter similar to claim 6, and thus is rejected under similar rationale.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dhamdhere et al. (US 9,152,698) teaches a method includes receiving an original query that includes one or more query terms; obtaining initial search results in response to the original query; identifying an over-represented term in text associated with a subset of the initial search results; determining that the over-represented term is associated with a particular query term; 
Sapugay et al. (US 2019/0294678) teaches an agent automation system implements a virtual agent that is capable of learning new words, or new meanings for known words, based on exchanges between the virtual agent and a user in order to customize the vocabulary of the virtual agent to the needs of the user or users. The agent automation framework has access to a corpus of previous exchanges between the virtual agent and the user, such as one or more chat logs. New words and/or new meanings for known words are identified within the corpus and new word vectors are generated for these new words and/or new meanings for known words and added to refine a word vector distribution model. The refined word vector distribution model is then utilized by the agent automation system to interact with the user.
Williams et al. (US 2015/0363393) teaches a system is the use of multiple utterance decoders and/or multiple spoken language understanding (SLU) engines generating competing results that improve the likelihood that the correct dialog state is available to the system and provide additional features for scoring dialog state hypotheses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656